Eu Juez Asociado Señor Feanco Soto,
emitió la opinión del tribunal.
Esta es una acción de daños y perjuicios establecida por el padre de un menor, la que funda en la negligencia del chauffeur del demandado quien manejaba un truck de carga y arrolló a dicho menor produciéndole la muerte.
Las alegaciones 451 y 5‘- de la demanda que describen cómo ocurrió el accidente y donde se imputa la negligencia del de-mandado, literalmente dicen:
“IV. Que el demandante ha sido informado y cree y alega-por información y creencia que el día 30 de octubre de 1922 y alrededor de las tres y media de la tarde de dicho día el dicho Francisco Curra placa No. 10856 que actuando dentro de los límites de su mandato (acting within the scope of his duty) como tal empleado y sirviente •del demandado José Curra guió el dicho truck tan negligentemente y aproximándose tanto a la acera que llegándole por detrás con el borde de la plataforma le dió por la aspalda un golpe al niño Jorge Rivera quien acababa de salir de la escuela y se dirigía a su hogar sito en el lugar denominado ‘Tras Talleres’, sección Sur del barrio de Santurce de este término municipal, caminando dicho niño por la aeera Oeste de la calle ‘Cerra’ y el golpe que le infirió el truck al citado niño fué tan inesperado y tan violento que lo derribó y cayó a la calle y le pasó por encima de su cuerpo la rueda derecha trasera del indicado truck causándole al niño la muerte instantá-neamente.
“V. El demandante alega que la muerte de su citado hijo Jorge Rivera se debe sólo y exclusivamente a la culpable negligencia del demandado José Currá por medio de su empleado y sirviente Francisco Curra, placa No. 10896 por haber éste arrimado el citado truck del demandado tan cerca de la acera que pudo agolpear, derribar y matar al citado niño Jorge Rivera que caminaba por la acera sin te-ner motivo de sospechar que estuviera en peligro de ser lesionado por el indicado vehículo.”
*966El demandado negó en general dichas alegaciones y alegó-corno defensa que el niño fallecido corría huyendo de otro niño que le perseguía por aquellos contornos y en su huida vino a pasar por la acera donde se hallaba estacionado el truck, escurriéndose entre el peón auxiliar del chauffeur que a la sazón había subido a la plataforma y la rueda trasera derecha, perdiendo su equilibrio y cayendo en el pavimento de la calle en el sitio donde estaba dicha rueda trasera con la cual fué arrollado sin poderse evitar el accidente; ale-gando además que la muerte del menor se debió exclusiva-mente a la falta de precaución y negligencia del niño la que en nada podía ser imputable al chauffeur del demandado.
La sentencia de la corte inferior declaró sin lugar la de-manda y contra ella se interpuso este recurso, señalándose por el apelante la comisión, a su juicio, de una errónea apre-ciación de la prueba y la falta de una aplicación de la ley y jurisprudencia pertinentes al caso. El Juez inferior no hizo una relación del caso contentiva de las conclusiones de he-cho y de ley que sirvieron de base a su sentencia.
La prueba del demandante consistió en las declaraciones de tres testigos quienes están contestes en que el truck del demandado se encontraba parado, “pegado”, según pala-bras de algunos testigos, a la acera derecha en la calle Ce-rra de Santurce, en dirección a Bayamón; que el menor caminaba por la acera y que en el momento que pasaba por el costado de la plataforma del truck en que el chauffeur iniciaba su marcha, desviándolo hacia afuera, la parte tra-sera de dicha plataforma entró en la acera, dió un golpe a!l niño y le derribó, cayendo entonces a la calle donde la rueda trasera ya en movimiento le arrolló causándole la muerte.
El demandado produjo tres testigos: el chauffeur y el peón auxiliar del truck, y Carmelo Puentes, carpintero que dice que trabajaba el día del suceso en un taller situada frente a la acera en que estaba parado el truck. La parte esencial de la declaración de este último testigo textualmente dice:
*967“A. ¿Ud. recuerda si el 30 de octubre del año pasado ocurrió algo extraño enfrente del taller? — T. La fecha más o menos exacta no la recuerdo, pero sí recuerdo que estando trabajando ese 9 día como a las 3 de la tarde del mismo ocurrió el hecho que estaba un truck parado. A. — ¿Dónde estaba parado? — T.—Frente al mismo taller que estaba yo. Hacía lo menos hora y media que es-taba parado el tru,ck allí, lo que esperaba no sé; lo que sí sé es que a la salida ocurrió el hecho de ser atrapado un niño cuando el truck empezaba a andar. Fué en la siguiente forma. Yo hacía rato que veía al niño que tuvo la desgracia de ser atrapado jugueteando con otros niños, tirándose chinas y guineos, pero a la sazón que el truck salía el niño venía corriendo en la misma dirección que el truck sa-lía. . . . A. — ¿Por delante o por detrás del truck? — T.—Por detrás del truck. Aquella acera donde estaba el truck parado es tan es-trecha que cuando uno de los peones trató de subir al truck el niño en su carrera, ya estaba en esta posición, y el niño pasó por dentro de las piernas en su'velocidad y tropezó con la puerta del edificio que estaba abierta y se dió y cayó y ahí mismo se paró, y como aque-llo es tan estrecho y el truck estaba tan pegado, y como en ese mo-mento el truck había andado 1 metro próximamente cuando cayó al encintado de la mano derecha es que lo atrapó.”
El peón auxiliar Colón, entre otras manifestaciones, hizo las qne siguen:
“Entonces enganché el calso y montaba por el tapalodo en una tabla que tiene el carro y cuando yo montaba vi un celaje. Cuando yo montaba por detrás que ya tenía la pierna izquierda arriba y la otra iba para arriba, vi ún celaje que venía y noté que era el niño que venía a caer debajo de la rueda .... al ver el ce-laje correr traté de cojerlo, pero como estaba pegado arriba a la ba-randa y los pies en la tabla no pude y entonces le grité a Paco: ‘Paco para que has matado un niño,’ y él instantáneamente paró.— A.' — Antes de estar Ud. en disposición de" estar montando que vió ese celaje, ¿había visto Ud. algún niño por allí? — T.—No señor, no ha-bía visto nada. . \ . . Cuando vi que pasó por debajo de mí. Yo estaba trepado en la tabla .... Juez. — ¿Ud. lo vió venir corriendo? T. — Detrás no lo vi venir corriendo. Lo vi según la posición que cayó era porque venía corriendo. A. — ¿üd. vió a ese niño o a cualquiera otro en aquellos alrededores momentos antes de ocurrir ésto? — T.—No señor.Dte. A. — ¿No es verdad testigo que hacía rato que ese niño jugaba alrededor de ese truck? — T.—No se-*968ñor, yo no lo vi. . . . A. — ¿De modo que Ud. no ba visto el mu-chacho sino en el preciso momento en qne cayó? — T.—En el preciso momento qne cayó.”
Y el chauffeur Francisco Currá, en lo que creemos perti-nente, dijo:
“El carro estaba parado y yo le dije al peón: 'dale manigueta’ y entonces le dió manigueta y al darle- manigueta metí la primera de marcha. — A.—¿Al darle manigueta el peón se montó en el truckf— T. — Sí señor, fué por atrás. . . . A. — ¿Ud. vio momentos antes de ■salir o en el momento de salir o de iniciar la marcha el truck, Ud. vio algún niño o niños paseando, corriendo o caminando alrededor del truck? — T.—No señor, no había nadi'e. — A.-—¿Se dió cuenta Ud. de si había algún niño por allí corriendo? — T.—No señor. A. — ¿Oyó Ud. algún aviso o alguna señal que le diera cuenta de al-gún peligro ese día antes de ocurrir el accidente con el niño? — T.— Nada. No había ocurrido nada y seguí la marcha, cuando después me dijo Pedro Colón: ‘Para que mataste uno’. . . . A. — ¿En qué dirección paró Ud. el truck cuando Colón le dió el aviso? — T.—A la derecha. — A.—¿En qué forma en relación con la acera derecha, es decir, paró Ud. alineado paralelamente u oblicuamente? — T.—Yo caminaba a la calle; tenía que darle una vuelta. . . . T. — Estaba un poco retirado, como 1 pie o 2. — A.—¿1 pie o 2 de la acera?.— T. — Sí señor. — A.—¿Al salir hizo su marcha derecho para abajo?— T. — Sí señor.. No tuve que darle toda la curva al guía sino un po-quito. . . . A. — ¿Pero Ud. no sabe con qué parte del truck Ud. le dió al muchacho?- — T.—-Fué con la rueda de atrás.”
Tales fueron las alegaciones y las pruebas en este caso. A nuestro juicio tiene razón el apelante .al sostener que la corte erró al apreciar la prueba y al aplicar la ley y la ju-risprudencia.
La prueba del demandante es suficiente y de la misma del demandado se desprende su culpabilidad. El niño cami-naba o corría, cualquiera que sea el caso, por la acera, y la propia declaración del chauffeur Francisco Currá nos da la clave de cómo tuvo lugar el suceso. El no inició la marcha en dirección paralela a la acera. El dice que desvió hacia afuera, o sea, hacia el eje de la calle, y esto explica mecáni-camente cómo la plataforma por la parte trasera invadió la *969acera y produjo el accidente. El' truck y el filo de la acera formaron nn ángulo y dentro de éste tnvo que caer el me-nor al ser derribado por efecto del choque. En relación con esto carece de importancia la teoría del demandado de que el efecto del choque tuviera que impeler al menor hacia la pared del taller, pues esta teoría sería practicable si el truck al iniciar su marcha no se hubiera desviado hacia afuera. Otro detalle que puede ser influyente es que el peón auxi-liar del truck en ningún pasaje de su declaración refiere, pues hay que presumir que tuvo ocasión de verlo si fuera cierta la declaración de Puentes, que el niño en su carrera, como afirma este último, chocara con la puerta del taller que estaba frente al truck ni menos que en su rechazo el me-nor se pusiera de pie para luego caer debajo del truck.
La Corte Suprema de Iowa en un caso muy interesante y que consideramos de aplicación, dice:
"La negligencia presupone un deber de hacer, o no hacer, alguna cosa determinada. Era un deber del conductor del automóvil el go-bernar y dirigir su vehículo en la parte frecuentada de la calle con tal cuidado y prudencia razonablemente suficientes para no desviarlo ■o permitir que se desviara en su curso de la calle a la acera en que había gente parada. Por lo tanto, cuando se demuestra que una persona que va por la parte de la calle destinada al uso de vehículos de súbito y sin aviso desvía su curso y sube a la acera en que hay gente parada, dicha persona infringe el deber que tiene para con los que están, con derecho, en la acera, y consiguientemente incurre, prima facie, en negligencia. Ello envuelve la doctrina de res ipsa loquitur, y le dice: Ud. infringió su deber para con las personas •que con todo su derecho se hallaban en la acera, permitiendo que su carro súbitamente se desviara de su curso y subiera a la acera, .sin aviso a los que allí se hallaban legalmente congregados. Sería una doctrina contraria a toda razón el sostener que una persona que guía un vehículo peligroso, pesado y veloz por la parte frecuentada de una calle puede permitir que su vehículo de súbito se desvíe de su curso por la calle y suba a la acera destinada al uso de viandan-tes. No nos parece ir muy lejos al decir que tal acto no sólo en-vuelve negligencia sino que tiende a demostrar un temerario e im-perdonable desprecio a los derechos de las personas que se encuen-*970tran en la acera, y la violación de un deber evidente, por cnanto- la ley exige a todo hombre que ejercite sus propios derechos en forma tal que no ponga en peligro, irrazonable o innecesariamente, a otras personas que se hallen en el ejercicio de sus derechos.” Brown v. Des Moines Steam Bottling Works, 156 N. W. 831.
¿Justificó el demandado su conducta?
La ley para reglamentar el uso de vehículos de motor, (No: 75) aprobada en abril 13, 1916, (p. 144) en su artículo 8, apartado letra (e), prescribe:
“Art. 8, letra (e). — Todo vehículo pesado de motor que fuere-conducido en condiciones tales que la persona que lo manejase no pueda ver claramente hacia atrás, deberá estar provisto de un es-pejo colocado en forma tal que permita al conductor obtener dicha vista, o llevará un hombre en la parte posterior, provisto de un apa-rato de señales, que le permita avisar a la persona que maneja dicho vehículo de motor.”
No se desprende de la prueba que el truck estuviera pro-visto de un espejo a que se contrae la disposición anterior. Es verdad que llevaba un peón auxiliar, pero no se demos-tró que estuviera provisto de un aparato de señales que lo hubiera permitido avisar al chauffeur cuando se acercaba el niño en el momento de iniciar su marcha el truck. Si el peón auxiliar hubiera estado atento al cumplimiento de su deber, necesariamente hubiera visto al niño y evitado el ac-cidente.
La existencia de calles estrechas y las exigencias del trá-fico comercial requieren que muchas veces los trucks de carga penetren en las aceras, pero es precisamente por ello y por casos semejantes que el legislador dispuso que se to-maran las medida expresadas en el artículo 8 de la Ley de Automóviles. Cuando se va a poner en marcha un vehículo de motor y se sabe que va a invadirse la acera, es el deber del chauffeur y del peón auxiliar cerciorarse de que la acera esté libre. .No es este el caso de un niño que súbitamente sale de una casa y se lanza sin poderse evitar sobre el au-*971tomóvil. Todos los testigos, así los del demandante como los del demandado, colocan al niño en la acera.
Con respecto a lo qne constituye negligencia contributors por parte de un niño de la edad del qne murió a causa del accidente, que sólo contaba nueve años de edad, véanse los casos de Rivera v. Sucesores de López Villamil, 29 D.P.R. 275, y Flores v. Sucrs. de Pérez Hermanos, 29 D.P.R. 1046, pareciendo conveniente citar la siguiente doctrina es-tablecida en el último:
“Cuando un agente peligroso como un vehículo de motor retro-cede- o va a retroceder, el conductor debe primero dar aviso y asegu-rarse de que puede hacerlo sin causar daño a las personas o a la propiedad. La ley prescribe que los trucks lleven un observador o que estarán provistos de un espejo que permita al conductor mirar hacia atrás, pero aunque en este caso los apelantes no cumplieron con la ley, el mero cumplimiento no les eximiría de responsabilidad. ’ ’
for virtud de todo lo expuesto, opinamos que debe revo-carse la sentencia apelada dictándose otra condenando al de-mandado a pagar al demandante la suma de mil Quinientos dólares, sin costas.
Los Jueces Asociados Sres. Wolf y Aldrey disintieron.